
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 147
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mrs. McCarthy of New
			 York (for herself, Mr. Bishop of
			 Georgia, Ms. Kilpatrick of
			 Michigan, Mr. LoBiondo,
			 Mr. Cummings,
			 Ms. Baldwin, and
			 Ms. Bordallo) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  people in the United States with bleeding disorders.
	
	
		Whereas the lives of millions of people in the United
			 States are impacted by both congenital and inherited bleeding disorders as
			 patients, asymptomatic carriers, and caregivers;
		Whereas studies estimate that as many as 1 in 50 people in
			 the United States suffer from von Willebrand's disease, making it the most
			 common inherited bleeding disorder in the United States;
		Whereas von Willebrand's disease is characterized by
			 frequent nosebleeds, recurrent bleeding from the mouth and gums often resulting
			 in periodontal disease, swollen and painful joints, gastrointestinal bleeding,
			 excessive bruising, postoperative bleeding, prolonged bleeding following minor
			 injury, and menorrhagia (excessive menstrual bleeding);
		Whereas studies estimate that 13 to 20 percent of women in
			 the United States diagnosed with menorrhagia suffer from von Willebrand's
			 disease;
		Whereas an accurate diagnosis of von Willebrand's disease
			 is sometimes difficult to obtain given current standard laboratory testing
			 techniques, and, as a result, the majority of people in the United States who
			 suffer from von Willebrand’s disease remain undiagnosed;
		Whereas failure to correctly diagnose von Willebrand's
			 disease in women may lead to unnecessary hysterectomies resulting in increased
			 risk from bleeding at the time of surgery;
		Whereas effective medical treatments are available for von
			 Willebrand's disease when it is diagnosed properly;
		Whereas the onset of von Willebrand’s disease symptoms
			 usually occurs during adolescence and the symptoms can remain undiagnosed for
			 several years;
		Whereas programs designed to increase screening for von
			 Willebrand’s disease in adolescents could greatly improve diagnosis;
		Whereas the Current Population Study estimates that 67
			 percent of high school graduates enroll in institutions of higher
			 education;
		Whereas prior to entering institutions of higher
			 education, students have to receive a physical examination and meet
			 immunization requirements; and
		Whereas including a verbal screening tool for von
			 Willebrand’s disease as part of the medical requirement for entrance into
			 institutions of higher education would increase early diagnosis, improve
			 treatment, and lead to better health outcomes: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the Federal Government has a responsibility
			 to—
				(A)further the research that is needed to
			 identify a more accurate laboratory test for von Willebrand's disease;
				(B)increase funding
			 for biomedical and psychosocial research on von Willebrand's disease, rare
			 blood disorders, and hemophilia;
				(C)continue to
			 improve access to treatment centers for all individuals with bleeding
			 disorders;
				(D)improve public
			 education and awareness of bleeding disorders; and
				(E)support screening
			 for von Willebrand's Disease as an aspect of the health requirements of all
			 institutions of higher education;
				(2)the Director of the National Institutes of
			 Health should take a leadership role in the fight against bleeding disorders by
			 acting through appropriate offices within the National Institutes of Health to
			 provide Congress with a 5-year research plan for people with bleeding
			 disorders;
			(3)the Director of
			 the Centers for Disease Control and Prevention should continue the critical
			 role of the Centers in improving outreach about, treatment for, and prevention
			 of the complications of people with bleeding disorders by facilitating an
			 educational relationship between treatment centers, university health clinics,
			 and undergraduate student populations;
			(4)referral of a
			 person with a bleeding disorder to a federally sponsored hemophilia treatment
			 center is critical to comprehensive treatment of people with bleeding
			 disorders;
			(5)physicians should
			 screen all women presenting with menorrhagia, especially severe menorrhagia,
			 for von Willebrand’s disease;
			(6)patient advocate
			 organizations and medical specialty societies should continue to collaborate on
			 public education campaigns to educate people about bleeding disorders; and
			(7)physicians should
			 screen all adolescents attending institutions of higher education for von
			 Willebrand's disease.
			
